Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 1 of 13 PageID #: 394



                IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


RUTH H. WELLS, ARLEN GLENN
WELLS, JR. and NANCY L. INMAN,

                  Plaintiffs,

v.                                              CIVIL ACTION NO. 1:20CV9
                                                      (Judge Keeley)

ANTERO RESOURCES CORPORATION,

                  Defendant.


               MEMORANDUM OPINION AND ORDER GRANTING
           DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
              TESTIMONY OF DANIEL FISHER [DKT. NO. 31]

     Pending before the Court is the motion of the defendant,

Antero Resources Corporation (“Antero”), to exclude the expert

testimony of Daniel Fisher (“Fisher”) (Dkt. No. 31). For the

reasons that follow, the Court GRANTS Antero’s motion.

I.   BACKGROUND

     Ruth H. Wells, Arlen Glenn Wells, Jr., and Nancy L. Inman,

(collectively, “the Plaintiffs”), own an undivided one-fourth 1/4

interest in oil and gas in and beneath 450 acres, more or less, of

property located in Doddridge County, West Virginia (Dkt. No. 1-1

at 6-7).1 The Plaintiffs’ interest is subject to an oil and gas

lease (“Lease”) dated June 13, 1961, to which Antero is the



     1
       The Court takes these facts from the Complaint and construes
them in the light most favorable to the Plaintiffs. See De’Lonta v.
Johnson, 708 F.3d 520, 524 (4th Cir. 2013).
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 2 of 13 PageID #: 395



WELLS v. ANTERO RESOURCES CORPORATION                                  1:20CV9

              MEMORANDUM OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
             TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
successor-in-interest. Id. at 7. In March and April 2018, Antero

executed and recorded a Declaration of Pooling for each of the four

units at issue (the “Units”). Id. at 8-11. However, it was not

until April 9, 2019 that Antero requested that the Plaintiffs agree

to modify the Lease “to allow for modern horizontal drilling

technology because the Lease did not contain a pooling clause.” Id.

The Plaintiffs, however, refused sign the proposed modification

(Dkt. No. 1-1 at 8). Within each Unit in dispute are horizontal

well bores drilled by Antero that pass through both the Plaintiffs’

property and property not owned by the Plaintiffs. Id.

     According to the Plaintiffs, despite their refusal to allow

the inclusion of their property in these Units, Antero has been

producing and selling oil and gas from their wells in the Units.

Id. at 8-11. Consequently, on December 16, 2019, they filed a

complaint in the Circuit Court of Doddridge County, West Virginia,

asserting a single breach of contract claim (Dkt. Nos. 1-1, 1-2),

alleging that Antero materially breached the Lease by improperly

producing   and   selling   oil   and       gas   extracted   from   horizontal

drilling units that pass through their property despite their

refusal to permit the unitization of their property. Id. at 7-8. On

January 14, 2020, Antero timely removed the case to the Northern



                                        2
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 3 of 13 PageID #: 396



WELLS v. ANTERO RESOURCES CORPORATION                               1:20CV9

              MEMORANDUM OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
             TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
District of West Virginia on the basis of diversity jurisdiction

(Dkt. No. 1 at 2). Currently pending is Antero’s motion to exclude

the testimony of the Plaintiffs’ expert witness, Daniel Fisher

(Dkt. No. 31).

II.   LEGAL STANDARD

      Federal Rule of Evidence 702, governing the admissibility of

expert testimony, provides:

           A witness who is qualified as an expert by
           knowledge, skill, experience, training, or
           education may testify in the form of an
           opinion or otherwise if: (a) the expert's
           scientific, technical, or other specialized
           knowledge will help the trier of fact to
           understand the evidence or to determine a fact
           in issue; (b) the testimony is based on
           sufficient facts or data; (c) the testimony is
           the product of reliable principles and
           methods; and (d) the expert has reliably
           applied the principles and methods to the
           facts of the case.

Fed. R. Evid. 702. The court, as the gatekeeper, should admit the

proposed expert testimony only if it is reliable and helps the jury

in understanding the issues or evidence. Westberry v. Gislaved

Gummi AB, 178 F.3d 257, 260 (4th Cir. 1999); Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 591 (1993). If the proposed

expert testimony fails to meet either prong of this test, the

testimony must be excluded. Id.          The proponent of the expert


                                     3
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 4 of 13 PageID #: 397



WELLS v. ANTERO RESOURCES CORPORATION                                1:20CV9

              MEMORANDUM OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
             TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
testimony bears the burden of establishing its admissibility by a

preponderance of the evidence. Cooper v. Smith & Nephew, Inc., 259

F.3d 194, 199 (4th Cir. 2001); Daubert, 509 U.S. at 592 n. 10.

     To assess reliability, the court conducts a flexible inquiry

evaluating   the    expert's   methodology    rather   than    the   expert's

conclusion. TFWS v. Schaefer, 325 F.3d 234, 240 (4th Cir.2003). "A

reliable expert opinion must be based on scientific technical or

other specialized knowledge and not on belief or speculation, and

inferences   must    be   derived   using    scientific   or   other   valid

methods." Oglesby v. General Motors Corp., 190 F.3d 244, 250 (4th

Cir.1999). Generally, the court bases its reliability evaluation on

the following non-exclusive factors:

     (1) whether the particular scientific theory “can be (and
     has been) tested”; (2) whether the theory “has been
     subjected to peer review and publication”; (3) the “known
     or potential rate of error”; (4) the “existence and
     maintenance of standards controlling the technique’s
     operation”; and (5) whether the technique has achieved
     “general acceptance” in the relevant scientific or expert
     community.

United States v. Crisp, 324 F.3d 261, 266 (4th Cir. 2003) (quoting

Daubert, 509 U.S. at 593-94).

     Expert opinions that are "bare conclusion[s] without reliable

support" must be excluded. See. e.g., Stolting v. Jolly Roger

Amusement Park, Inc., 37 F. App'x 80, 83 (4th Cir. 2002);              McEwen

                                     4
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 5 of 13 PageID #: 398



WELLS v. ANTERO RESOURCES CORPORATION                                 1:20CV9

              MEMORANDUM OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
             TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
v. Baltimore Washington Med. Ctr. Inc., 404 F. App'x 789, 791-92

(4th Cir. 2010). "[N]othing in either Daubert or the Federal Rules

of Evidence requires a district court to admit opinion evidence

that is connected to existing data only by the ipse dixit of the

expert." McEwen, 404 F. App'x at 791-92; (quoting Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 146, (1997).

III. Discussion

      A.    Antero’s Motion to Exclude

      Daniel Fisher, the Plaintiffs’ proposed expert, is a petroleum

engineer retained to determine the “quantity of oil and gas

production from the plaintiffs’ property versus the total amount of

oil and gas production from each of the [Unit] well bores” (Dkt.

No.   34   at   2-3).   The   Plaintiffs   intend   to   rely   on   Fisher’s

determination to calculate the royalties they should have received

from Antero based on their wells’ contributions to the Units. Id.

      In his report, Fisher proposes to use an “equal production

contribution method” to obtain a percentage that “reflects the

expected proportional production contribution” from the Plaintiffs’

property to each Unit by dividing the number of perforation

clusters within the Plaintiffs’ property by the total number of

perforation clusters in each Unit well bore (Dkt. No. 32-1 at 1).


                                      5
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 6 of 13 PageID #: 399



WELLS v. ANTERO RESOURCES CORPORATION                                         1:20CV9

                 MEMORANDUM OPINION AND ORDER GRANTING
             DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
                TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
        Antero contends that Fisher’s opinion testimony                       is    not

reliable       and   will   not   assist     the    trier-of-fact          either   in

determining if Antero breached its contractual obligations, or in

calculating the damages the Plaintiffs may have sustained from that

breach (Dkt No. 32 at 1-2). Antero further contends that, even if

Fisher’s       testimony    is    reliable,        its       probative     value     is

substantially outweighed by the danger of unfair prejudice. Id.

B.      Fisher’s Qualifications and Background

        As noted, Fisher is a registered petroleum engineer. His

expert report is based on “documentation provided by Antero,” the

well path map prepared by the Plaintiffs’ other expert, Andrea

Griffith, and his “knowledge of drilling operations, including

natural gas fracking” (Dkt. Nos. 32-1 at 1, 34 at 4). Antero does

not challenge his testimony based on a lack of “knowledge, skill,

experience, training, or education” under Rule 702.

        His curriculum vitae, dated August 16, 2016, documents his

wide experience as a drilling engineer, superintendent, and manager

(Dkt.    No.    34   at   3).   After   obtaining        a   degree   in    petroleum

engineering, Fisher worked as an offshore drilling laborer. He also

trained contractors on proper engineering principles and studied

drilling practices to enhance efficiency. Later, as a project


                                         6
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 7 of 13 PageID #: 400



WELLS v. ANTERO RESOURCES CORPORATION                                  1:20CV9

              MEMORANDUM OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
             TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
supervisor, Fisher pre-planned numerous domestic and international

drilling operations and ensured regulatory compliance; he also

oversaw project budgets, bids, contracts, equipment, and personnel.

     As is apparent from his curriculum vitae, Fisher specializes

in “exploratory and developmental drilling,” often in harsh and

fragile environments. He has considerable experience in offshore

deepwater drilling operations in places such as Newfoundland,

Canada and the Gulf of Mexico.

     Although an experienced engineer, Fisher has no particular

expertise in the marcellus shale gas industry. The only shale gas

experience noted in his curriculum vitae occurred two years prior

to his retirement in 2016, when he worked in Chevron’s Appalachian

Mountain    Business    Unit,    to        “assist     the   development    and

implementation of a D&C Global Assurance process and oversee rig

assurance   certification,      well    design,       planning   certification

processes   and   verification     of       well     execution   elements   and

standards.” Nowhere does Fisher indicate that he is familiar with

the details of shale gas drilling. For example, he does not

indicate that he has studied current shale gas drilling practices,

overseen any shale gas drilling operations, established company

procedures for shale gas drilling, planned shale gas drilling



                                       7
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 8 of 13 PageID #: 401



WELLS v. ANTERO RESOURCES CORPORATION                                                   1:20CV9

              MEMORANDUM OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
             TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
operations, conducted field inspections, or aided                                    in        the

implementation of approved shale gas drilling procedures.

      Fisher       has    referenced       no       documented        experience    with        or

knowledge of horizontal drilling, hydraulic fracturing practices,

or well unitization. Nor is he experienced in negotiating contract

terms with oil and gas lessors, such as the Plaintiffs. Likewise,

Fisher lacks experience pricing shale gas or calculating royalty

payments     owed        to    lessors     under         oil   and     gas    leases,     where

unitization is involved. Of specific relevance to this case, he

lacks experience in estimating production volumes from well units

or well bores. Nor has he provided expert testimony in this or any

other area in the last four years (Dkt. No. 32-1 at 2).

      C.      Fisher’s Proposed Expert Opinion

      Under     Rule          702,   the    Plaintiffs           must    establish        by     a

preponderance        of        the   evidence        that      Fisher’s       testimony        is

sufficiently reliable and relevant. Cooper, 259 F.3d at 199. As to

reliability,        the       Plaintiffs    must         prove    that       Fisher’s     equal

production     contribution           method        is    based       upon   scientific         or

technical knowledge, not mere on belief or speculation. Oglesby,

190   F.3d    at    250.       According    to      Fisher,      he     devised   his     equal

production contribution method because Antero has run no production


                                                8
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 9 of 13 PageID #: 402



WELLS v. ANTERO RESOURCES CORPORATION                                         1:20CV9

              MEMORANDUM OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
             TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
surveys down hole from the Plaintiffs’ wells (Dkt. No. 32-1 at 1).

His calculation assumes that the Plaintiffs’ contributions to the

gas produced from the Unit well bores are equal to the percentage

of Unit perforation clusters located on their property. Fisher,

however, does not provide a methodology for converting proportional

perforation    clusters        to     damages     via   the   equal        production

contribution method in his report. The Plaintiffs intend to use

Fisher’s analysis to contend that, based on the result of his equal

production    contribution          method,     they    can   calculate       damages

“arguably” as acceptable as Antero’s proposed “surface acreage

approach,” which is the commonly accepted method used in the shale

gas industry to calculate royalties where a pooling agreement has

been reached (Dkt. No. 34 at 4).

     According      to   the        Plaintiffs,    Antero,     as     an     industry

representative, is advocating for an industry standard created to

benefit gas producers. They desire to utilize Fisher’s novel method

to derive a royalty calculation more beneficial to royalty payees.

The problem with Fisher's equal production contribution method,

however, is that it appears to be his own ipse dixit. While he

challenges    the   prevailing         industry    standard     for    calculating

royalties from shale gas wells as biased toward gas producers, he


                                          9
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 10 of 13 PageID #: 403



WELLS v. ANTERO RESOURCES CORPORATION                                           1:20CV9

              MEMORANDUM OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
             TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
has not supported his assumption or the basis for his opinion with

authority beyond his own experience, which notably is lacking in

the very industry his critiques.

     Fisher's       curriculum       vitae      documents        no     experience    in

determining    the    necessity      of    unitization,        pricing     shale     gas,

calculating royalties based on shale gas production, or estimating

production volumes from well bores. Nor does he explain how any of

his prior exploratory or deepwater work experience has prepared him

to opine on the methods of calculating royalty payments related to

pooled horizontal drilling units. Thus, Fisher lacks a reliable

basis in his previous work or experience to propose what is clearly

a novel method for calculating the amount of royalties Antero

allegedly owes the Plaintiffs.

     Likewise,       the   Plaintiffs       have     offered     no     evidence     that

Fisher's method is the product of reliable principles and methods

for calculating royalties in the oil and gas field. Fed. R. Evid.

702 (c). The only support they offer for the reliability of

Fisher's    method    is    their    own     sweeping     conclusion       as   to   its

reliability and "reasonableness" (Dkt. No. 34 at 6). But Fisher's

report     never     discusses       his     standards      of        calculation,     or

demonstrates       that    it   is   based      on   an   acceptable        method     of


                                           10
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 11 of 13 PageID #: 404



WELLS v. ANTERO RESOURCES CORPORATION                               1:20CV9

              MEMORANDUM OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
             TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
accounting. Rather, it appears that Fisher created his calculation

based on his beliefs and observation of the Unit maps. This is not

sufficiently reliable.

      The Plaintiffs have also failed to establish that Fisher has

tested or attempted to test his equal production contribution

method. Without such testing, Fisher cannot prove, as he has

theorized, that the percentage of perforation clusters located on

a tract of land within a well bore unit is proportional to the

amount of gas that those wells contributed to the well bore unit.

Nor   have   the    Plaintiffs   cited     any   peer-reviewed   literature

supporting Fisher’s conclusion, the accuracy of his calculation, or

its potential rate of error. There are simply no standards cited in

his report to ensure that Fisher’s calculation is replicable.

Moreover, Fisher's opinion lacks reliability because it does not

explain why the generally accepted methodology for calculating

royalties    in    the   industry,   the   surface   acreage   approach,   is

inadequate or unreliable to calculate the amount of royalties due

to the Plaintiffs in this case.

      In sum, Fisher’s method has not been subjected to the rigors

of peer review or otherwise critiqued. Because no one in the

relevant industry has tested or even advanced Fisher's theory, the


                                      11
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 12 of 13 PageID #: 405



WELLS v. ANTERO RESOURCES CORPORATION                               1:20CV9

              MEMORANDUM OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
             TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
Court concludes that his equal production contribution method, far

from having achieved general acceptance in the relevant expert

community, is unknown in that community. Crisp, 324 F.3d at 266;

Daubert, 509 U.S. at 593-94.

       Given Fisher's lack of experience in calculating shale gas

royalties and the fact that he has developed and applied an

untested methodology, his opinion that the Plaintiffs' damages

should be calculated based on his equal production contribution

method is not sufficiently reliable. The Court therefore concludes

that    the    Plaintiffs   have   failed   to   meet   their   burden    of

establishing the reliability of Fisher’s testimony under Rule 702

and excludes his expert opinion. Westberry, 178 F.3d at 260.

       IV.    CONCLUSION

       For the reasons discussed, the Court finds that Fisher’s

testimony is not reliable and GRANTS Antero’s motion to exclude it

(Dkt. No. 31).

       It is so ORDERED.




                                     12
Case 1:20-cv-00009-IMK Document 43 Filed 10/29/20 Page 13 of 13 PageID #: 406



WELLS v. ANTERO RESOURCES CORPORATION                               1:20CV9

             MEMORANDUM OPINION AND ORDER GRANTING
         DEFENDANTS’ MOTION TO EXCLUDE EXPERT WITNESS
            TESTIMONY OF DANIEL FISHER [DKT. NO. 31]
     The Court directs the Clerk to transmit copies of this

Memorandum Opinion and Order to counsel of record.

DATED: October 29, 2020


                                   /s/ Irene M. Keeley
                                   IRENE M. KEELEY
                                   UNITED STATES DISTRICT JUDGE




                                     13
